Citation Nr: 0512820	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, granted service connection for 
bilateral hearing loss and rated it as noncompensably 
disabling, effective February 3, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the veteran indicated that he wanted to 
appear at a local hearing before a member of the Board.  In 
November 2003, the veteran was asked to clarify which type of 
hearing he desired.  By correspondence received in December 
2003, he checked that he wanted to appear at a video 
conference hearing and waived the right to an in-person 
hearing.  The veteran was scheduled to appear at such hearing 
on May 3, 2005.  On April 28, 2005, the veteran requested 
that the hearing be rescheduled due to personal reasons.  

By issuance of this remand, the veteran's request for a 
rescheduled hearing date has been granted.  38 C.F.R. 
§§ 20.704(d), 20.705.  

The case is REMANDED for the following action:

Scheduled the veteran to appear at a 
video conference hearing with a member of 
the Board at the local RO.

The Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



